19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 1 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 2 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 3 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 4 of 12
Kristin Snyder




   19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 5 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 6 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 7 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 8 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 9 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 10 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 11 of 12
19-55945-pjs   Doc 53   Filed 09/14/20   Entered 09/14/20 11:21:19   Page 12 of 12
